MEMORANDUM **
Norman Anthony King appeals pro se the district court’s summary judgment in favor of the United States and various federal agencies and federal officials, in King’s action asserting tort, contract, and Bivens claims relating to his imprisonment in Mexico, extradition to the United States, and prosecution and convictions for bank fraud, wire fraud, mail fraud, counterfeiting, and money laundering. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Feiler v. United States, 62 F.3d 315, 316 (9th Cir.1995), and we affirm.
The district court properly granted summary judgment on King’s claims under the Torture Victim Protection Act, 28 U.S.C. § 1350, because none of the Mexican citizens who purportedly tortured King were named in the suit.
The district court properly dismissed King’s claims under- the Alien Tort Claim Act because King’s exclusive remedy for violation of the law of nations is through the Federal Tort Claims Act (“FTCA”). See Alvarez-Machain v. United States, 331 F.3d 604, 631-32 (9th Cir.2003), rev’d on other grounds, Sosa v. Alvarez-Machain, 542 U.S. 692, 124 S.Ct. 2739, 159 L.Ed.2d 718 (2004).
The district court properly granted summary judgement on King’s FTCA and Bivens claims stemming from an alleged attempted abduction and seizure of property in 1995 because they were time-barred, see Cal. Civil Proc.Code § 340(3), and any claims relating to King’s arrest and detention were barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
The district court properly granted summary judgment on King’s Bivens claims stemming from his 1997 arrest and detention because they were barred under Heck. See Martin v. Sias, 88 F.3d 774, 775 (9th Cir.1996) (holding that Heck’s requirements apply equally to Bivens actions).
The district court properly concluded that King’s tort claims arising from his arrest and detention were barred by the FTCA’s “foreign activities” exception. See 28 U.S.C. § 2680(k); Sosa v. Alvarez-Machain, 542 U.S. at 712, 124 S.Ct. 2739.
King’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.